Exhibit 10.4

 

 

 

AMENDMENT NO. 2

TO NOTE PURCHASE AGREEMENT

DATED AS OF SEPTEMBER 5, 2008

 

 

dated as of November 5, 2009

 

 

by and among

 

XPLORE TECHNOLOGIES CORP.,

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA,

 

 

PHOENIX VENTURE FUND LLC,

as Agent for the Purchasers,

 

and

 

MAJORITY PURCHASERS

 

 

 

--------------------------------------------------------------------------------


 

This AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT DATED AS OF SEPTEMBER 5, 2008 is
entered into as of November 5, 2009 (this “Amendment Agreement”) by and among
XPLORE TECHNOLOGIES CORP., a Delaware corporation (the “Parent”), XPLORE
TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation (the “Subsidiary”,
and together with the Parent, the “Borrowers”), PHOENIX VENTURE FUND LLC, a
Delaware limited liability company, as agent for the Purchasers (the “Agent”),
and the Purchasers holding at least 51% of the aggregate principal amount of the
Notes currently outstanding (the “Majority Purchasers”), as such Majority
Purchasers are identified on the signature pages hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and certain Purchasers are parties to the Note Purchase
Agreement, dated as of September 5, 2008, as amended by that certain side letter
dated October 21, 2008, that certain side letter dated February 27, 2009 and
that certain Amendment No. 1 to Note Purchase Agreement dated as of September 5,
2008 (such Note Purchase Agreement, as so amended, the “Original NPA”), pursuant
to which the Borrowers (a) on the Initial Closing Date, sold to the Initial
Purchasers the Initial Closing Notes and issued to the Initial Purchasers the
Initial Closing Warrants, and such Initial Purchasers purchased such Initial
Closing Notes and such Initial Closing Warrants from the Borrowers, and (b) on
the Subsequent Closing Date, sold to the Additional Purchasers the Additional
Notes and issued to the Additional Purchasers the Additional Warrants, and such
Additional Purchasers purchased such Additional Notes and such Additional
Warrants from the Borrowers;

 

WHEREAS, the Borrowers desire to issue one or more senior secured promissory
notes in the aggregate principal amount of up to $3,300,000 (the “Fall 2009
Notes”), pursuant to that certain Note Purchase Agreement, dated as of November
5, 2009 (the “Fall 2009 Note Purchase Agreement”), by and among the Borrowers
and the purchasers listed on the Schedule I and Schedule II thereto from time to
time (the “Fall 2009 Purchasers”);

 

WHEREAS, in connection with the sale and issuance of the Fall 2009 Notes, the
Borrowers desire the Purchasers to subordinate the indebtedness under the Notes
and the security interest of the Purchasers in the Collateral to the
indebtedness under the Fall 2009 Notes pursuant to the terms of the Fall 2009
Note Purchase Agreement;

 

WHEREAS, Section 11.8 of the Original NPA provides that, subject to Section
11.18 of the Original NPA, any term of the Original NPA may be amended, and the
observance of any term hereof may be waived (either generally or in a particular
instance), with the written consent of the Agent, acting on behalf of the
Purchasers, and the Borrowers, and that any amendment or waiver effected in
accordance with such Section 11.8 shall be binding upon each of the parties to
the Original NPA;

 

WHEREAS, Section 11.18(b) of the Original NPA provides that the Agent and the
Borrowers shall not, without the prior written consent and approval of the
Majority Purchasers, amend, modify, terminate or obtain a waiver of any
provision of the Original NPA, or any

 

--------------------------------------------------------------------------------


 

other Loan Document, which will have the effect of (a) reducing the principal
amount of any Notes or of any payment required to be made to the holders
thereof, or modifying the terms of a payment or prepayment thereof, (b) reducing
the rate or extending the time for payment of principal or interest under any
Notes, or (c) releasing any Collateral; and

 

WHEREAS, the Majority Purchasers are willing to (a) agree to the subordination
described in the third whereas clause hereof and to enter into this Amendment
Agreement to provide for the amendments described herein and (b) consent to the
Agent’s entry into that certain Subordination Agreement, dated as of the date
hereof (as amended, supplemented or modified from time to time, the
“Subordination Agreement”), among the Borrowers, SG Phoenix LLC, as agent for
the Fall 2009 Purchasers, the Agent, the Majority Purchasers and the purchasers
holding at least 51% of the aggregate principal amount of the notes issued under
that certain Note Purchase Agreement, dated as of February 27, 2009, as amended,
by and among the Borrowers and the purchasers thereunder (the “Spring 2009
Majority Purchasers”), to permit, among other things, such subordination.

 

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HERETO AGREE AS
FOLLOWS:

 

SECTION 1.         DEFINITIONS IN THIS AMENDMENT AGREEMENT

 

Except as otherwise defined in this Amendment Agreement (including the preamble
and the whereas clauses hereof), capitalized terms are used herein with the
meanings ascribed to such terms in the Original NPA.

 

SECTION 2.         CONSENT OF MAJORITY PURCHASERS TO AMENDMENTS TO ORIGINAL NPA

 

Each of the undersigned Majority Purchasers hereby represents and warrants that
it holds the principal amount of the Notes currently outstanding as set forth
below its signature hereto. Such undersigned Majority Purchaser hereby consents
to entry into this Amendment Agreement and the Agent’s entry into this Amendment
Agreement and the Subordination Agreement, such consent to be evidenced by the
execution of this Amendment Agreement by such Majority Purchasers.

 

SECTION 3.         AMENDMENTS TO ORIGINAL NPA

 

3.1           Amendment to Section 2.3 of the Original NPA.  Section 2.3 of the
Original NPA is hereby amended and restated in its entirety to read as follows:

 


“2.3         SUBORDINATION.  THE RIGHT OF REPAYMENT OF THE NOTE INDEBTEDNESS AND
THE LIENS OF THE PURCHASERS IN THE ASSETS OF THE BORROWERS SHALL BE SUBORDINATED
ONLY TO (A) THE RIGHTS AND LIENS OF SILICON VALLEY BANK (“SVB”) UNDER THE
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT BY AND BETWEEN SVB AND THE
SUBSIDIARY DATED AS OF SEPTEMBER 11, 2009 (AS THE SAME MAY FROM

 

2

--------------------------------------------------------------------------------



 


TIME TO TIME BE FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED, THE “SENIOR
CREDIT AGREEMENT”), IN ACCORDANCE WITH THE SUBORDINATION AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D (THE “SVB SUBORDINATION
AGREEMENT), (B) THE RIGHTS AND LIENS OF THE PURCHASERS LISTED ON SCHEDULE I AND
SCHEDULE II (THE “FALL 2009 PURCHASERS”) TO THE NOTE PURCHASE AGREEMENT, DATED
AS OF NOVEMBER 5, 2009, BY AND AMONG THE BORROWERS AND THE FALL 2009 PURCHASERS
(AS THE SAME MAY FROM TIME TO TIME BE FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR
RESTATED, THE “FALL 2009 NOTE PURCHASE AGREEMENT”), UNDER THE FALL 2009 NOTE
PURCHASE AGREEMENT IN ACCORDANCE WITH THE SUBORDINATION AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT F (THE “SUBORDINATION
AGREEMENT”), AND (C) THE RIGHTS OF ANY SENIOR LENDER IN CONNECTION WITH ANY
SENIOR CREDIT FACILITY ACCEPTABLE TO THE AGENT, ACTING ON BEHALF OF THE
PURCHASERS, PURSUANT TO A SUBORDINATION AGREEMENT CONTAINING TERMS NO LESS
FAVORABLE, AS A WHOLE, TO THE PURCHASERS THAN THE TERMS OF THE SVB SUBORDINATION
AGREEMENT.”


 

3.2.          Amendments to, and Addition of, Certain Definitions in Section 9
of the Original NPA.

 

(a)           Amendment to Definition of “Loan Documents” in Section 9 of the
Original NPA.  The definition of “Loan Documents” in Section 9 of the Original
NPA is hereby amended and restated in its entirety to read as follows:

 

““Loan Documents” shall mean the Notes, the Security Agreement, Amendment No. 1
to the Security Agreement, Amendment No. 2 to the Security Agreement, Amendment
No. 3 to the Security Agreement, the SVB Subordination Agreement, the
Subordination Agreement, the Warrants and all agreements related hereto and
thereto.”

 

(b)           Amendment to Definition of “Maturity Date” in Section 9 of the
Original NPA.  The definition of “Maturity Date” in Section 9 of the Original
NPA is hereby amended and restated in its entirety to read as follows:

 

““Maturity Date” shall mean, with respect to any Note, December 31, 2011.”

 

(c)           Amendment to Definition of “Permitted Liens” in Section 9 of the
Original NPA.  Clauses (vi) and (vii) of the definition of “Permitted Liens” in
Section 9 of the Original NPA are hereby amended and restated in their
entireties to read as follows:

 

“(vi) the Liens evidenced by UCC-1 filings in favor of CIT Bank regarding all
computer equipment and peripherals referenced in the Loan Agreement
#007139097-005 dated August 24, 2005, and secured by UCC-1 filing number
52719061, and (vii) Liens in favor of the Fall 2009 Purchasers granted to them
by the Borrowers under the Fall 2009 Note Purchase Agreement.”

 

3

--------------------------------------------------------------------------------


 

(d)           Amendment to Definition of “Warrant Exercise Price” in Section 9
of the Original NPA.  The definition of “Warrant Exercise Price” in Section 9 of
the Original NPA is hereby amended and restated in its entirety to read as
follows:

 

““Warrant Exercise Price” shall mean $0.10 per share.”

 

(e)           Addition of Certain Definitions to Section 9 of the Original NPA.
 The following definitions are hereby added to Section 9 of the Original NPA:

 

““Amendment No. 1 to the Security Agreement” shall mean that certain Amendment
No. 1 to the Security Agreement, dated as of February 27, 2009, to the Security
Agreement by and among the Borrowers and the Agent.”

 

““Amendment No. 2 to the Security Agreement” shall mean that certain Amendment
No. 2 to the Security Agreement, dated as of May 29, 2009, to the Security
Agreement by and among the Borrowers and the Agent.”

 

““Amendment No. 3 to the Security Agreement” shall mean that certain Amendment
No. 3 to the Security Agreement, dated as of November 5, 2009, to the Security
Agreement by and among the Borrowers and the Agent.”

 

““Fall 2009 Note Purchase Agreement” shall have the meaning ascribed to it in
Section 2.3.”

 

““Fall 2009 Purchasers” shall have the meaning ascribed to it in Section 2.3.”

 

““SVB Subordination Agreement” shall have the meaning ascribed to it in Section
2.3.”

 

(f)            Deletion of Certain Definitions to Section 9 of the Original NPA.
 The definition of Additional Subordination Agreement is hereby deleted in its
entirety from Section 9 of the Original NPA.

 

3.3           Amendment to Section 11.18(a) of the Original NPA.  Section
11.18(a) of the Original NPA is hereby amended by deleting in its entirety
clause (i) and inserting in lieu thereof the following:

 

“(i) be its true and lawful attorney in its name and on its behalf to execute,
deliver, amend, waive, terminate or otherwise modify any Loan Document, subject
to Section 11.18(b), and exercise all rights and powers granted to the
Purchasers, and/or the Agent, acting on behalf of the Purchasers, under this
Agreement and the Loan Documents, together with such powers as are reasonably

 

4

--------------------------------------------------------------------------------


 

incidental thereto (including entering into any amendment, waiver or
modification subject to Section 11.18(b)),”

 

3.4           Amendment of Exhibit F to the Original NPA.  Exhibit F to the
Original NPA is hereby deleted and replaced by the Subordination Agreement as
defined in Section 2.3, as such Exhibit F is set forth under the Appendix
hereto.

 

3.5           Acknowledgment of Termination of Additional Subordination
Agreement.  The Majority Purchasers acknowledge and agree to the termination, as
of the date hereof, of that certain subordination agreement, dated as of May 29,
2009, by and among Philip Sassower and Susan Sassower, the Agent, the Majority
Purchasers and the Spring 2009 Majority Purchasers.

 

SECTION 4.         EFFECTIVENESS OF AMENDMENTS

 


THE AMENDMENTS TO THE ORIGINAL NPA CONTAINED IN THIS AMENDMENT AGREEMENT SHALL
BECOME EFFECTIVE ON AND AS OF THE DATE HEREOF.  FROM AND AFTER SUCH DATE, EACH
REFERENCE IN THE ORIGINAL NPA (INCLUDING THE SCHEDULES AND EXHIBITS THERETO) TO
THE “AGREEMENT”, OR ANY LIKE EXPRESSION REFERRING TO THE ORIGINAL NPA, SHALL BE
DEEMED TO REFER TO THE ORIGINAL NPA AS AMENDED BY THIS AMENDMENT AGREEMENT.  THE
ORIGINAL NPA, OTHER THAN AS AMENDED HEREBY, SHALL REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.


 

SECTION 5.         MISCELLANEOUS

 

5.1           Severability.  Whenever possible, each provision of this Amendment
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Amendment
Agreement will be reformed, construed and enforced in such jurisdiction to the
greatest extent possible to carry out the intentions of the parties hereto.

 

5.2           Titles and Subtitles.  The titles and subtitles used in this
Amendment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Amendment Agreement.

 

5.3           Governing Law; Consent to Jurisdiction.  This Amendment Agreement
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of New York, excluding the
application of any conflicts of laws principles which would require the
application of the Laws of another state. Each of the parties hereto hereby
irrevocably consents to the (non-exclusive) jurisdiction of the courts of the
State of New York and of any Federal court located therein in connection with
any suit, action or other proceeding arising out of or relating to this
Amendment Agreement and waives any objection to venue in the State of New York.

 

5

--------------------------------------------------------------------------------


 

5.4           Counterparts. This Amendment Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signatures follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective officers as of the day and year first above
written.

 

 

BORROWERS:

XPLORE TECHNOLOGIES CORP.

 

 

 

 

By:

/s/ Michael J. Rapisand

 

 

Name:

Michael J. Rapisand

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

By:

/s/ Michael J. Rapisand

 

 

Name:

Michael J. Rapisand

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

AGENT:

PHOENIX VENTURE FUND LLC

 

 

 

By:

SG Phoenix Ventures LLC,
its Managing Member

 

 

 

 

 

By:

/s/ Andrea Goran

 

 

 

Name:

Andrea Goran

 

 

 

Title:

Member

 

Amendment No. 2 to Note Purchase Agreement dated as of September 5, 2008

 

--------------------------------------------------------------------------------


 

MAJORITY PURCHASERS:

PHOENIX VENTURE FUND LLC

 

 

 

By:

SG Phoenix Ventures LLC,
its Managing Member

 

 

 

 

By:

/s/ Andrea Goran

 

 

Name:

Andrea Goran

 

 

Title:

Member

 

Principal amount of Notes currently outstanding held: $940,000.

 

 

 

 

 

PHOENIX ENTERPRISES FAMILY FUND LLC

 

 

 

By:

/s/ Philip Sassower

 

 

Name:

Philip Sassower

 

 

Title:

Manager Member

 

 

 

 

 

Principal amount of Notes currently outstanding held: $717,500.

 

 

 

 

 

JAG MULTI INVESTMENTS LLC

 

 

 

By:

/s/ Andrea Goran

 

 

Name:

Andrea Goran

 

 

Title:

Managing Member

 

Principal amount of Notes currently outstanding held: $717,500.

 

Amendment No. 2 to Note Purchase Agreement dated as of September 5, 2008

 

--------------------------------------------------------------------------------


 

Appendix to Amendment No. 2

 

EXHIBIT F

 

FORM OF FALL 2009 SUBORDINATION AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------